Title: To George Washington from Major General Alexander McDougall, 13 November 1778
From: McDougall, Alexander
To: Washington, George


  
    Sir
    [New Milford, Conn.] 13th Novr 1778
  
Unless the new ara[n]gement takes place now, Many officers of Companies will not have the benefit of the orders for furloughs, as they are to have officers promoted from Serjeants and for the reasons I have mentiond. My affairs and those of the Division did not permit me to Sett off as I intended, but expect to do it in an Hour. I have the Honor to be, Your very Humble Servant

  Alexr McDougall

